Case 1:21-cv-01907-KLM Document 16 Filed 08/05/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-01907-KLM

CITY AND COUNTY OF DENVER, ACTING BY AND THROUGH ITS BOARD OF WATER
COMMISSIONERS, a municipal corporation of the State of Colorado,

       Plaintiff,

v.

BOULDER COUNTY, ACTING BY AND THROUGH ITS BOARD OF COUNTY
COMMISSIONERS, a body corporate and politic of the State of Colorado, and
MATT JONES, CLAIRE LEVY, AND MARTA LOACHAMIN, in their official capacity as
Commissioners,

       Defendants.

                                      ORDER SETTING
                            SCHEDULING/PLANNING CONFERENCE
                            (as amended effective November 22, 2019)


         The above captioned case has been assigned to Magistrate Judge Kristen L. Mix pursuant
to D.C.COLO.LCivR 40.1(c). [#6]; see also [#7-4] (explaining D.C.COLO.LCivR 40.1). The parties
are reminded that “[a]ll parties must either consent to the exercise of magistrate judge jurisdiction,
or any party may decline to consent. In either event, filing of the Election Concerning
Consent/Non-Consent to United States Magistrate Judge Jurisdiction is mandatory, indicating
either the unanimous consent of the parties or that at least one party has declined to consent.” [#7-
4] at 1-2 (emphasis in original).

                               A. Date of Scheduling Conference

       IT IS HEREBY ORDERED that a Scheduling/Planning Conference pursuant to Fed. R. Civ.
P. 16(b) shall be held on September 22, 2021, commencing at 10:00 a.m. in Courtroom A-401,
Fourth Floor, Alfred A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado.

                B. How to Request Different Date for Scheduling Conference

       If this date is not convenient for any counsel or pro se party, he or she shall file a motion to
reschedule the conference to a more convenient date, and shall list dates in the motion which are
available for all counsel and pro se parties. Absent exceptional circumstances, no request for
rescheduling any appearance in this court will be considered unless a motion is made five (5)
business days in advance of the date of appearance.



                                                  -1-
Case 1:21-cv-01907-KLM Document 16 Filed 08/05/21 USDC Colorado Page 2 of 3




         C. How to Request Appearance By Telephone at Scheduling Conference

       If you wish to appear at the Scheduling Conference by telephone, you must file a motion
seeking permission to appear by telephone and setting forth good cause for a telephonic
appearance. No motion for any telephonic appearance will be granted unless it is filed at least five
(5) business days in advance of the date of appearance.

               D. Plaintiff’s Duty to Notify Parties of Scheduling Conference

        The plaintiff shall notify all parties who have not entered an appearance as of the date of
this Order of the date and time of the Scheduling/Planning Conference set forth above.

                    E. Parties’ Obligations Before Scheduling Conference

       1. Scheduling Order

       IT IS ORDERED that counsel and pro se parties in this case are to hold a pre-scheduling
conference meeting pursuant to Fed. R. Civ. P. 26(f)(1) at least twenty-one (21) days before the
proposed scheduling order is due to be tendered and prepare a proposed Scheduling Order in
accordance with Fed. R. Civ. P. 26(f), as amended. The instructions for completing the Scheduling
Order may be found on the Court’s website (www.cod.uscourts.gov) with the scheduling order
forms. Please be aware there are multiple forms of Scheduling Order available on the Court’s
website under the “Forms” link: one form for ERISA cases, one form for patent cases, and
one form for all other non-administrative review cases. PLEASE USE THE CURRENT and
CORRECT FORM FOR YOUR CASE.

       Pursuant to Fed. R. Civ. P. 26(d), as amended, no discovery is to be exchanged until after
the Rule 26(f) conference meeting. The parties shall include the following language in Section 8,
Paragraph (d) of their proposed Scheduling Order in non-administrative review cases:

       “Other Planning or Discovery Orders: No opposed discovery motions are to be filed
       with the Court until the parties comply with D.C.COLO.LCivR. 7.1(a). If the parties
       are unable to reach agreement on a discovery issue after conferring, they shall
       arrange a telephone hearing with Magistrate Judge Mix regarding the issue. Both
       of these steps must be completed before any contested discovery motions are filed
       with the Court.”

        No later than seven (7) calendar days prior to the Scheduling/Planning Conference,
counsel and pro se parties shall submit their proposed Scheduling Order in compliance with the
Court’s Electronic Case Filing Procedures which are also available on the Court’s website. An
additional copy of the proposed scheduling order is to be provided to my chambers at
Mix_Chambers@cod.uscourts.gov by e-mail attachment with the subject line containing the case
number and stating “Proposed Scheduling Order.”

        Parties who are pro se or do not have access to the internet may obtain the scheduling
order form and instructions from the Clerk’s Office, Room A105, in the Alfred A. Arraj United States
Courthouse, 901 19th Street, Denver, Colorado, 80294. Scheduling Orders prepared by parties
not represented by counsel, or without access to electronic case filing, are to be submitted to the
Clerk of the Court on paper.

                                                -2-
Case 1:21-cv-01907-KLM Document 16 Filed 08/05/21 USDC Colorado Page 3 of 3




        2. Mandatory Disclosures

        IT IS FURTHER ORDERED that on or before 14 days after the Rule 26(f) pre-scheduling
conference meeting, the parties shall comply with the mandatory disclosure requirements of Fed.
R. Civ. P. 26(a)(1), as amended.

                                          F. Miscellaneous

         All counsel shall comply with D.C.COLO.LAttyR 1 through 14 before the
Scheduling/Planning Conference. Counsel are warned that the use of “appearance counsel”
providing limited representation solely for a Scheduling Conference is not permitted in light
of the fact that the Court liberally permits appearances of counsel by telephone. To the extent any
attorney provides limited representation to a client, the requirements of D.C.COLO.LAttyR 5 must
be followed.

       It is the responsibility of all counsel and pro se parties to notify the Court of his or her entry
of appearance, withdrawal of appearance, substitution of counsel, or change of address, e-mail
address, or telephone number by complying with the Court’s Electronic Case Filing Procedures or
paper-filing the appropriate document with the Court.

       The Parties are further advised that they shall not assume that the Court will grant the relief
requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
ordered deadline which has not been vacated by court order may result in the imposition of
sanctions under Fed. R. Civ. P. 16(f).

       Anyone seeking entry to the Alfred A. Arraj United States Courthouse will be required to
show valid photo identification. See D.C.COLO.LCivR 83.2(b). Failure to comply with this
requirement will result in denial of entry to the courthouse.

        DATED: August 5, 2021 at Denver, Colorado.




                                                  -3-
